9:20-cv-04217-DCN       Date Filed 05/19/21      Entry Number 14        Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

    GARY BRYANT,                           )
                                           )
                      Plaintiff,           )
                                           )                  No. 9:20-cv-04217-DCN
                vs.                        )
                                           )                        ORDER
    HODGES MANAGEMENT COMPANY,             )
    INC. and DAVID JOHNSON,                )
                                           )
                      Defendants.          )
    _______________________________________)

           The following matter is before the court on plaintiff Gary Bryant’s (“Bryant”)

    motion to remand, ECF No. 8. For the reasons set forth below, the court grants the

    motion to remand and denies as moot all other pending motions.

                                      I. BACKGROUND

           This premises liability matter arises from an alleged slip-and-fall at the Kentucky

    Fried Chicken/Taco Bell (the “KFC”) restaurant in Hampton County, South Carolina.

    Bryant alleges that, on October 6, 2017, he was walking on the KFC premises when he

    slipped on a foreign substance on the floor, causing him to fall and hit his head. Bryant

    claims that he suffered from a seizure and severe and permanent injuries as a result of his

    fall. Defendant Hodges Management Company Inc. (“HMC”) is the corporation that

    owns and operates the KFC. Defendant David Johnson (“Johnson”) was the manager on

    duty at the KFC at the time of Bryant’s alleged injury.

           On August 26, 2020, Bryant filed the instant action in the Hampton County Court

    of Common Pleas, asserting negligence claims against both HMC and Bryant

    (collectively, “defendants”). ECF No. 1-1, Compl. On December 4, 2020, HMC



                                                 1
9:20-cv-04217-DCN       Date Filed 05/19/21      Entry Number 14        Page 2 of 11




    removed the action to federal court. ECF No. 1. On December 29, 2020, Bryant filed a

    motion to remand to state court. ECF No. 8.1 On January 12, 2021, defendants

    responded, ECF No. 9, and on January 19, 2021, Bryant replied, ECF No. 12. As such,

    Bryant’s motion to remand has been fully briefed and is now ripe for review.

                                        II. STANDARD

           Federal courts are of constitutionally limited jurisdiction. “The party seeking

    removal bears the burden of demonstrating that removal jurisdiction is proper,” In re

    Blackwater Sec. Consulting, LLC, 460 F.3d 576, 583 (4th Cir. 2006), and doubts

    regarding the propriety of removal are to be resolved in favor of retained state court

    jurisdiction, Baxley v. Advance Auto Parts, Inc., 2011 WL 586072 at *1 (D.S.C. Feb. 9,

    2011) (citing Marshall v. Manville Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993)).

    Because removal raises significant federalism concerns, “[i]f federal jurisdiction is

    doubtful, a remand is necessary.” Mulcahey v. Columbia Organic Chemicals Co., 29

    F.3d 148, 151 (4th Cir. 1994).

           Generally, any civil action brought in a state court of which the district courts of

    the United States have original jurisdiction may be removed by the defendant to the

    district court of the United States for the district and division embracing the place where

    such action is pending. 28 U.S.C. § 1441(a). Original jurisdiction exists where a claim

    arises from federal law, see 28 U.S.C. § 1331, or where the amount in controversy




           1
             In his motion to remand, Bryant also requests that the court stay the deadlines
    for Johnson’s motion to dismiss, ECF No. 3, until resolution of Bryant’s motion to
    remand. Defendants do not address Bryant’s request for a stay. Because the court grants
    the instant motion to remand for reasons explained herein, the court denies as moot
    Bryant’s motion to stay and Johnson’s motion to dismiss.
                                                 2
9:20-cv-04217-DCN        Date Filed 05/19/21       Entry Number 14          Page 3 of 11




    exceeds the sum or value of $75,000 and the claim is between citizen of different states,

    see 28 U.S.C. § 1332.

            Under the fraudulent joinder doctrine, “a district court can assume jurisdiction

    over a case even if, inter alia, there are nondiverse named defendants at the time the case

    is removed.” Mayes v. Rapoport, 198 F.3d 457, 461 (4th Cir. 1999). “This doctrine

    effectively permits a district court to disregard, for jurisdictional purposes, the citizenship

    of certain nondiverse defendants, assume jurisdiction over a case, dismiss the nondiverse

    defendants, and thereby retain jurisdiction.” Id. “To show fraudulent joinder, the

    removing party must demonstrate either (1) outright fraud in the plaintiff's pleading of

    jurisdictional facts or (2) that there is no possibility that the plaintiff would be able to

    establish a cause of action against the in-state defendant in state court.” Hartley v. CSX

    Transp., Inc., 187 F.3d 422, 424 (4th Cir. 1999) (internal quotation marks omitted). “The

    burden on the defendant claiming fraudulent joinder is heavy: the defendant must show

    that the plaintiff cannot establish a claim against the nondiverse defendant even after

    resolving all issues of fact and law in the plaintiff's favor.” Marshall, 6 F.3d at 232–33.

    “This standard is even more favorable to the plaintiff than the standard for ruling on a

    motion to dismiss under Fed. R. Civ. P. 12(b)(6).” Hartley, 187 F.3d at 424; see

    also Beaufort Cnty. Sch. Dist. v. United Nat. Ins. Co., 519 F.Supp. 2d 609, 614 (D.S.C.

    2007) (describing the standard as “among the most liberal in all of the law”). The

    plaintiff need not establish that he will ultimately succeed on his claims; “[t]here need be

    only a slight possibility of a right to relief.” Hartley, 187 F.3d at 426. Further, in

    determining “whether an attempted joinder is fraudulent, the court is not bound by the

    allegations of the pleadings, but may instead ‘consider the entire record, and determine



                                                   3
9:20-cv-04217-DCN       Date Filed 05/19/21       Entry Number 14         Page 4 of 11




    the basis of joinder by any means available.’” AIDS Counseling & Testing Centers v.

    Grp. W Television, Inc., 903 F.2d 1000, 1004 (4th Cir. 1990) (quoting Dodd v. Fawcett

    Publications, Inc., 329 F.2d 82, 85 (10th Cir. 1964)).

                                        III. DISCUSSION

           Bryant moves the court to remand this action to the Hampton County Court of

    Common Pleas. The parties agree on the basic jurisdictional facts: Bryant and Johnson

    are both residents and citizens of South Carolina, while HMC is a citizen of Georgia

    because it is incorporated in Georgia and has its principal place of business in Georgia.

    Bryant argues that the court does not have subject matter jurisdiction over this action, and

    therefore must remand, because Bryant and Johnson are both citizens of South

    Carolina—meaning there is not complete diversity between the parties. Defendants argue

    that the court should disregard Johnson’s citizenship for jurisdiction purposes under the

    doctrine of fraudulent joinder because Johnson is a “sham defendant.” ECF No. 9 at 2.

    Because defendants have not alleged fraud in Bryant’s pleading of jurisdictional facts, the

    court must determine whether there is any possibility that Bryant can establish a cause of

    action against Johnson in a South Carolina state court. If so, this case must be remanded.

    See Jones v. Ringer, 2017 WL 5077870, at *3–4 (D.S.C. Nov. 6, 2017).

           Bryant’s claim against Johnson is rooted in negligence. “In a negligence action, a

    plaintiff must show the (1) defendant owes a duty of care to the plaintiff, (2) defendant

    breached the duty by a negligent act or omission, (3) defendant's breach was the actual

    and proximate cause of the plaintiff's injury, and (4) plaintiff suffered an injury or

    damages.” Andrade v. Johnson, 588 S.E.2d 588, 592 (S.C. 2003).




                                                  4
9:20-cv-04217-DCN       Date Filed 05/19/21      Entry Number 14        Page 5 of 11




           “The Court must determine, as a matter of law, whether the law recognizes a

    particular duty.” Cowburn v. Leventis, 619 S.E.2d 437, 451 (S.C. Ct. App. 2005)

    (quoting Charleston Dry Cleaners Laundry, Inc. v. Zurich Am. Ins. Co., 586 S.E.2d 586,

    588 (S.C. 2003)). In South Carolina, a property owner owes customers a duty of ordinary

    care to maintain parts of the store ordinarily used by customers in a reasonably safe

    condition, and the owner is liable for any injury resulting from a breach of this

    duty. Richardson v. Piggly Wiggly Cent., Inc., 743 S.E.2d 858, 859–60 (S.C. Ct. App.

    2013). “Generally, property owners only have a duty to warn invitees of ‘latent or hidden

    dangers of which the property owner has or should have knowledge,’ and are not

    obligated to warn others of ‘open and obvious conditions.’” Id. To recover specifically

    against a storekeeper for injuries caused by a “dangerous or defective condition” on the

    premises, a plaintiff “must show either (1) that the injury was caused by a specific act of

    the defendant which created the dangerous condition; or (2) that the defendant had actual

    or constructive knowledge of the dangerous condition and failed to remedy it.”

    Wintersteen v. Food Lion, Inc., 542 S.E.2d 728, 729 (S.C. 2001). Although a merchant is

    not an insurer of the safety of his customers, he owes a duty to keep aisles and

    passageways in a reasonably safe condition.” Id. at 730 (internal citation omitted). “This

    duty includes a duty to reasonably inspect the premises and to remove debris that could

    cause the customer to fall.” Benjamin v. Wal-Mart Stores, Inc., 413 F. Supp. 2d 652, 655

    (D.S.C. 2006) (citing Hunter v. Dixie Home Stores, 101 S.E.2d 262, 263 (S.C. 1957)).

           A person who operates a commercial establishment but is neither an owner nor a

    lessee may nonetheless have a duty to exercise reasonable care to maintain safe

    premises. Id. (citing Dunbar v. Charleston & W.C. Ry. Co., 44 S.E.2d 314, 317 (S.C.



                                                 5
9:20-cv-04217-DCN       Date Filed 05/19/21      Entry Number 14        Page 6 of 11




    1947)). Liability in such a situation depends upon control of the premises, not

    necessarily ownership. See Miller v. City of Camden, 494 S.E.2d 813, 815 (S.C.

    1997); Nesbitt v. Lewis, 517 S.E.2d 11, 14 (S.C. Ct. App. 1999). Still, “merely being a

    manager or employee does not evidence a sufficient level of control.” Benjamin, 413 F.

    Supp. 2d at 657. When evaluating whether a person has sufficient control—and thus a

    duty to inspect the premises for dangerous conditions—a court should consider the

    person’s power or authority to manage, direct, superintend, restrict, regulate, govern,

    administer, or oversee the management of the property. Id. at 655–56 (citing

    C.J.S. Negligence § 388).

           Under the South Carolina premises liability framework, defendants argue that

    Bryant cannot maintain a cause of action against Johnson for three reasons. First, Bryant

    does not allege that Johnson knew of any dangerous condition that required him to warn

    Bryant. Second, Johnson did not have sufficient level of control over the KFC to be held

    liable. And third, video surveillance undermines Bryant’s claims. The court addresses

    each argument below, ultimately disagreeing with respect to each.

           A. Knowledge

           To begin, defendants argue that Bryant cannot recover from Johnson because

    Bryant has not alleged that Johnson knew of any dangerous condition that required him to

    warn Bryant. In the instant case, Bryant alleges that Johnson and HMC were negligent in

    “creating, or allowing to maintain, a foreign substance” on the floor. Compl. at 4. To

    establish a cause of action for failure to warn of a dangerous condition in South Carolina,

    Bryant need only show that Johnson created the condition or had knowledge of it; not

    both. Wintersteen, 542 S.E.2d at 729 (“[A] plaintiff must show that the defendant either



                                                 6
9:20-cv-04217-DCN       Date Filed 05/19/21      Entry Number 14        Page 7 of 11




    (1) created the defective condition or (2) had knowledge of the dangerous condition and

    failed to remedy it.”). As such, Bryant is not required to show that Johnson knew of the

    alleged condition if he can show, as he alleges, that Johnson created it. Defendants have

    not argued, much less convinced the court, that Bryant could not possibly make such a

    showing after the benefit of discovery.

           Moreover, Bryant could, after benefit of discovery, establish that Johnson had

    actual knowledge of the condition or at least constructive knowledge based on the length

    of time the foreign substance existed on the floor. “[A] defendant will be charged with

    constructive notice whenever it appears that the condition has existed for such length of

    time prior to the injury that, under existing circumstances, he should have discovered and

    remedied it in the exercise of due care . . . .” Anderson v. Winn-Dixie Greenville, Inc.,

    184 S.E.2d 77, 77 (S.C. 1971). Bryant alleges that Johnson was negligent “in failing to

    inspect the premises for latent defects” and “allowing [the dangerous condition] to

    maintain,” which both go to the issue of constructive knowledge. Compl. at 4.2 It is

    conceivable that Bryant could demonstrate, after adequate discovery, that Johnson should

    have discovered and remedied the alleged condition of the floor.

           Additionally, defendants do not address Bryant’s allegations that Johnson was

    negligent in “failing to hire, train, and retain employees knowledgeable about how to



           2
              Defendants argue that Bryant’s complaint must contain more than “unadorned
    conclusory allegations” and “naked assertions of wrongdoing” to cross “the line between
    possibility and plausibility of entitlement to relief.” ECF No. 9 at 8. However, this
    argument inappropriately appeals to the standard for a motion to dismiss and not the
    fraudulent joinder standard. As noted above, the fraudulent joinder standard “is even
    more favorable to the plaintiff than the standard for ruling on a motion to dismiss
    under Fed. R. Civ. P. 12(b)(6).” Hartley, 187 F.3d at 424. And Bryant’s allegations need
    not cross the line from possibility to plausibility because under the correct standard
    “[t]here need be only a slight possibility of a right to relief.” Hartley, 187 F.3d at 426.
                                                 7
9:20-cv-04217-DCN       Date Filed 05/19/21       Entry Number 14         Page 8 of 11




    maintain its premises.” Compl. at 4; see James v. Kelly Trucking Co., 661 S.E.2d 329,

    330 (S.C. 2008) (“In circumstances where an employer knew or should have known that

    its employment of a specific person created an undue risk of harm to the public, a

    plaintiff may claim [negligence] in hiring, supervising, or training the employee . . . .”).

    Without improperly “delving too far into the merits” of this negligence theory, Hartley,

    187 F.3d at 425, the court notes that Johnson’s lack of knowledge of a substance on the

    KFC floor certainly does not preclude a finding that Johnson negligently trained or hired

    employees to prevent the presence of such a dangerous condition. Because Bryant need

    not allege that Johnson had knowledge of the alleged dangerous condition under South

    Carolina negligence law, defendants have failed “to negate all possibility of recovery” via

    their first argument. Hartley, 187 F.3d at 425.

           B. Control

           Second, defendants argue that Johnson did not have sufficient level of control

    over the KFC to be held liable for failing to maintain the KFC premises in a safe

    condition. Bryant alleges that Johnson was, at all relevant times, the manager of the KFC

    and “was operating the [KFC] within the scope of his employment.” Compl. at 3. Bryant

    further alleges that “Johnson possessed and exercised the authority to manage, direct,

    superintend, restrict, regulate, govern, administer, and/or oversee the management of [the

    KFC] and to ensure compliance with all policies, standards, and procedures.” Id.

    Defendants concede that Johnson had at least some control or authority over the KFC in

    his position as a manager by noting that after Bryant’s fall, Johnson “exercised his

    authority as a manager to intervene and provide assistance.” ECF No. 9 at 5. Based on

    this information, defendants have not met their heavy burden of demonstrating that there



                                                  8
9:20-cv-04217-DCN       Date Filed 05/19/21       Entry Number 14         Page 9 of 11




    is “no possibility” that Bryant can establish that Johnson had sufficient control over the

    KFC to maintain a cause of action against him. Hartley, 187 F.3d at 424. Bryant has

    alleged that Johnson had significant control over the KFC, and the court has no reason to

    believe that Bryant would be unable to make such a showing after discovery. See

    Patterson v. Wal-Mart Stores E. LP, 2020 WL 3056084, at *4 (D.S.C. June 9, 2020)

    (finding no fraudulent joinder in a negligence action related to a trip-and-fall in a Wal-

    Mart store when plaintiff alleged that the defendant in question was a manager of the

    entire store and not just a department manager); Hardrick v. Wal-Mart Stores Inc., 2018

    WL 3867805, at *3 (D.S.C. Aug. 15, 2018) (finding no fraudulent joinder in a negligence

    action for failure to warn of a defective shelf when plaintiff “clearly alleged that, as

    manager for the entire store, [the defendant] exerted a high level of control over the

    premises.”); Mobley v. Wal-Mart Stores, Inc., 2010 WL 503101, at *5 (D.S.C. Feb. 8,

    2010) (finding that because the defendant-manager was not “a lower-level employee” and

    had a “high level of control over the store,” there was at least a possibility under South

    Carolina law that “she had the authority to search for and discover, or warn customers

    against, defects in the Wal-Mart store parking lot.”). If Bryant were to show that Johnson

    exercised sufficient control over the KFC, a South Carolina court could find that such

    control imposed upon him a duty to maintain and inspect the premises or warn Bryant of

    and make safe dangers within the store. Thus, there is a certainly a “glimmer of hope”

    that Bryant can maintain a cause of action against Johnson. See Hartley, 187 F.3d at 424

    (“There need be only a slight possibility of a right to relief. Once the court identifies this

    glimmer of hope for the plaintiff, the jurisdictional inquiry ends.”).




                                                  9
9:20-cv-04217-DCN        Date Filed 05/19/21      Entry Number 14         Page 10 of 11




            C.    Video Surveillance

            Third, defendants argue that video surveillance shows that Bryant did not “slip”

     and that Johnson was not present in the area prior or during Bryant’s injury, but “only

     afterwards [] exercised his authority as a manger to intervene and provide assistance.”

     ECF No. 9 at 5. The court again is unpersuaded. The court need not make a factual

     determination at this stage regarding the presence of water on the floor or whether Bryant

     actually slipped on that water. On the contrary, the court must resolve all issues of fact in

     Bryant’s favor. Marshall, 6 F.3d at 232–33.3 Moreover, the court fails to see how these

     issues bear on the question of fraudulent joinder. Defendants’ argument that water was

     not on the floor and Bryant did not slip on the water relate to the plausibility of Bryant’s

     claims against both Bryant and HMC. As such, rather than arguing that Johnson is a

     sham defendant, defendants effectively argue that this is a sham case. The court will not

     address such an argument regarding the merits of the case in the context of this motion to

     remand. See Hartley, 187 F.3d at 425 (“To permit extensive litigation of the merits of a

     case while determining jurisdiction thwarts the purpose of jurisdictional rules.”).

     Additionally, even if Johnson were not present prior to or during Bryant’s fall, as

     defendants assert the video evinces, this fact would not preclude liability. See Patterson,

     2020 WL 3056084, at *5 (“South Carolina premises liability law imposes no requirement

     that a possessor of land be physically present on the premises at the time an invitee is

     injured for the possessor to be held liable for his or her invitee’s injuries.”). Johnson’s



            3
              In their response, defendants argue both that video surveillance clearly shows no
     substance was on the floor and that, if there were a substance on the floor, it was open
     and obvious. The court need not address this conundrum at present, since whether any
     condition was open and obvious is also a question of fact to be resolved in Bryant’s favor
     for purposes of the present motion to remand.
                                                  10
9:20-cv-04217-DCN        Date Filed 05/19/21      Entry Number 14        Page 11 of 11




     liability depends on his control over the premises, not his presence at the time of injury.

     As explained above, a South Carolina court could find that the extent of Johnson’s

     control over the store imposed upon him a duty to maintain and inspect the premises and

     warn of or make safe dangers within the store. Therefore, the court cannot foreclose the

     possibility that Bryant would be able to establish a cause of action against Johnson. The

     court’s limited inquiry ends there.

             Mindful that the fraudulent joinder standard is “among the most liberal in all of

     the law,” Beaufort Cnty. Sch. Dist., 519 F.Supp.2d at 614, the court finds Johnson was

     properly joined and considers his citizenship for purposes of diversity jurisdiction. Since

     both Bryant and Johnson are citizens of South Carolina, there is not complete diversity

     between the parties. The court lacks subject matter jurisdiction and must remand the

     matter to state court.

                                        IV. CONCLUSION

             For the reasons set forth above, the court GRANTS the motion to remand,

     DENIES AS MOOT all other pending motions, and REMANDS this action to the

     Hampton County Court of Common Pleas.

             AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

     May 19, 2021
     Charleston, South Carolina
                                                  11
